Citation Nr: 1326395	
Decision Date: 08/19/13    Archive Date: 08/26/13

DOCKET NO.  07-32 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from October 1978 to June 1980 with subsequent Army Reserve service.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

In April 2010, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A transcript of this hearing was prepared and associated with the claims file.

In June 2010, August 2011, and August 2012, the Board remanded this case for additional development, and the case has been returned for further appellate review

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In August 2012, the Board directed the AMC to obtain the Veteran's dependent military records in accordance with M21-1MR, Part III, subpart iii.2.E.30, from the Winn Army Hospital at Fort Stewart, Georgia, form June 14, 1980, through December 31, 1980.  Although the AMC searched for records from that facility for 1981, it was correctly clarified that the Veteran was actually treated at Womack Army Hospital at Fort Bragg, North Carolina, during that time period.  Therefore, an attempt to obtain records from the Winn Army Hospital at Fort Stewart, Georgia, from June 14, 1980, through December 31, 1980, is unnecessary.  

The record also reflects that the AMC did appropriately request records from Womack Army Hospital at Fort Bragg, North Carolina, in 1981.  However, the AMC did not request records from that facility dated in 1981.  Unfortunately, the Board finds that another remand is necessary to ensure that all available treatment records from 1981 are associated with the record.

The Board notes that an August 2012 report of contact reflects that the Veteran has alleged that she was treated at Winn Army Hospital through September 1986.  She, however, has not asserted that she was specifically treated for hypertension at that facility through September 1986.  Therefore, no additional development with regard to obtaining military dependent treatment records from that facility appears to be necessary.

The Board also notes that very few service treatment records from the Veteran's period of Army Reserve service are of record.  The service department has twice stated that her service treatment records are not at the National Personnel Records Center (Address Code 13).  The appellant's Reserve obligation ended after June 2002.  Hence, her Army Reserve service treatment records could have been sent to the U.S. Army Human Resources Command (Address Code 11).  Accordingly, the AMC should attempt to obtain her complete Army Reserve service treatment records.

Accordingly, the case is REMANDED for the following action:

1.  The AMC should make the appropriate requests for the Veteran's dependent military records for treatment at Womack Army Hospital at Fort Bragg, North Carolina, in 1981, in accordance with M21-1MR, Part III, subpart iii.2.E.30.  

2.  The AMC should contact U.S. Army Human Resources Command (Address Code 11) and obtain any Army Reserve treatment records.

3.  After the above is completed, the issue on appeal should be readjudicated.  If the benefit sought on appeal is not granted, the Veteran and her representative should be provided with a supplemental statement of the case and afforded the opportunity to respond thereto.  The matter should then be returned to the Board, if in order, for further appellate process.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


